Citation Nr: 0942729	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for low back strain with spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to June 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In February 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The record reflects that a VA examination to determine the 
severity of the Veteran's service-connected back disability 
was scheduled to take place in November 2008, but that the 
Veteran failed to report to it.  However, the record also 
reflects that VA provided an incorrect mailing address for 
Veteran to the VA Medical Center that scheduled the 
examination.  At his February 2009 Board hearing, the Veteran 
testified that he was not aware of ever having been scheduled 
for the November 2008 VA examination.  Therefore, the Veteran 
should be rescheduled for a VA examination to determine the 
current nature and severity of his low back disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability 
during the period of this claim.

2.	Then, the Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his low 
back strain with spasms.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should also identify any objective 
neurologic abnormalities associated 
with the Veteran's service-connected 
low back strain with spasms, including, 
but not limited to, any radiculopathy 
or bowel or bladder impairment, to 
include identification of the nerve or 
nerves involved.  The examiner should 
identify all manifestations of the 
neurological impairment and provide an 
opinion as to whether the impairment is 
mild, moderate, or severe.  The RO or 
the AMC should ensure that all 
information required for rating 
purposes is provided by the examiner.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


